Corporations Section PO Box 13697 Austin, Texas 78711-3697 Office of the Secretary of State Hope Andrade Secretary of State July 14, 2010 Attn: Jason Burgess YELLOW7 Interactive 104 Hardwicke Lane Little Elm, TX 75068 USA Re: YELLOW7, Inc. File Number: 801293278 It has been our pleasure to approve and place on record the filing instrument effecting a conversion. The appropriate evidence is attached for your files. Payment of the filing fee is acknowledged by this letter. If we can be of further service at any time, please let us know. Sincerely, Corporations Section Business & Public Filings Division (512)463-5555 Corporations Section PO Box 13697 Austin, Texas 78711-3697 Office of the Secretary of State CERTIFICATE OF CONVERSION Hope Andrade Secretary of State The undersigned, as Secretary of State of Texas, hereby certifies that a filing instrument for Yellow7, L.L.C. File Number 800778718 Converting it to YELLOW7, Inc. File Number: 801293278 has been received in this office and has been found to conform to law. ACCORDINGLY, the undersigned, as Secretary of State, and by virtue of the authority vested in the secretary by law, hereby issues this certificate evidencing the acceptance and filing of the conversion on the date shown below. Dated: 07/13/2010 Effective: 07/13/2010 /s/ Hope Andrade Hope Andrade Secretary of State Corporations Section PO Box 13697 Austin, Texas 78711-3697 Office of the Secretary of State CERTIFICATE OF FILING OF Hope Andrade Secretary of State YELLOW7, Inc. File Number: 801293278 The undersigned, as Secretary of State of Texas, hereby certifies that a Certificate of Formation for the above named Domestic For-Profit Corporation has been received in this office and has been found to conform to the applicable provisions of law. ACCORDINGLY, the undersigned, as Secretary of State, and by virtue of the authority vested in the secretary by law, hereby issues this certificate evidencing filing effective on the date shown below. The issuance of the certificate does not authorize the use of a name in this state in violation of the rights of another under thefederal Trademark Act of 1946, the Texas trademark kaw, the Assumed Business of Professional Name Act, or the common law. Dated: 07/13/2010 Effective: 07/13/2010 /s/ Hope Andrade Hope Andrade Secretary of State Form 201 Secretary of State PO Box 13697 Austin, TX 78711-3697 512 463-5555 FAX 512/463-5709 Certificate of Formation For-Profit Corporation Article 1 - Entity Name and Type The filing entity being formes is a for-profit corporation. The name of the entity is: Yellow7, Inc Article 2 - Registered Agent and Registered Office oA. The initial registered agent is an organization by the name of: OR xB. The initial registered agent is an individual resident of the state whose name is set forth below: Name : Burgess, Jason C. The business address of the registered agent and the registered agent office address is: Street Address: 104 Hardwicke Lane, Little Elm, TX 75068 Article 3 - Directors The number of directors constituting the initial board of directors and the names and addresses of the person or persons who are the serve as directors until the first annual meeting of the shareholders or until their succerrors are elected and qualified are as follows: Director 1: Jason Burgess Address: 1322 Shell Beach Dr., Little Elm, TX 75068 Director 2: Jon Burgess Address: 970 Tourmaline Cove, Oak Point, TX 75068 Article 4 - Authorized Shares The total number of shares the corporation is authorized to issue is: 100,000,000 xA. The par value if each of the authorized shares is: 0.0001 OR oB. The shares have no par value. Article 5 - Purpose The purpose for which the corporation is formed is for the transaction of any and all lawful business for which a for-profit corporation may be organized under the Texas Business Organizations Code. Supplemental Provisions / Information Internet Marketing and Advertising to include web design, web developement, (SEO) Search Engine Optimazation, (SEM) Search Engine Marketing, Social Media, Mobile Marketing, App Developement, Media Buying and Planning * SEE ATTACHMENT Organizer The names and address of theorganizer : Jason Burgess 104 Hardwicke Lane, Little Elm, TX 75068 Effectiveness of Filing xA. This document becomes effective when the document is filed by the secretary of state. oB. This document becomes effective at a later date, which is not more than ninety (90) days from the date of its signing. The delayed effective date is: oC. This document takes effect upon the occurrence of a future event or fact, other than the passage of time. The 90th day after the date of signing is: The following event or fact will cause the document to take effect in the manner described below: Execution The undersigned affirms that the person designated as a registered agent has consented to the appointment. The undersigned signs this document subject to the penalties imposed by law for the submission of a materially false or fraudulent instrument and certifies under penalty of perjury that the undersigned is authorized to execute the filing instrument. /s/ J Burgess Signature of Organizer Date: 07/12/2010 ATTACHMENT: Name of conveting entity: Yellow7, L.L.C. 104 Hardwicke Lane Little Elm, Texas 75068 972-731-6720 Converted Entity: YELLOW7, Inc. 104 Hardwicke Lane Little Elm, Texas 75068 972-731-6720 YELLOOW7, LLC will convert to a Corporation in Texas under the new name of YELLOW7, Inc. Date of formation: 07/15/2010 Type of Organization: Corporation Jurisdiction of formation: Denton County (Texas) YELLOW7, Inc. is a full service interactive agency specializing in all forms of online marketing to include Web Developement, Flash Design and developement,(SEO) Search Engine Optimazation, (SEM) Search Engine Marketing, (SMO) Social Media Marketing, Mobile Marketing, App Developement, Media Buying and Planning.
